PER CURIAM.
Appellant was injured in an accident while riding as a passenger in an automobile driven by her husband, the appellee. After the parties were divorced, appellant brought a negligence action against appel-lee and his liability insurer for injuries suffered in the accident. The court entered summary judgment against the appellant on the ground of interspousal tort immunity-
On appeal we stayed the disposition of this case pending the outcome of Snowten v. United States Fidelity & Guaranty Co., 475 So.2d 1211 (Fla.1985). In Snowten the supreme court has now reaffirmed the principle that one spouse cannot sue another for a negligent tort even though the accident may be covered by liability insurance. The instant case differs from Snowten only to the extent the suit was filed after the parties were divorced. However, in a case involving an intentional tort, the supreme court has held that the doctrine of inter-spousal immunity survives the dissolution of the parties’ marriage. West v. West, 414 So.2d 189 (Fla.1982); see also Heaton v. Heaton, 304 So.2d 516 (Fla. 4th DCA 1974).
AFFIRMED.
GRIMES, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.